
	
		II
		112th CONGRESS
		2d Session
		S. 3291
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2012
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit unauthorized third-party charges on wireline
		  telephone bills, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Telephone Billing Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)For years, telephone users have complained
			 that their wireline telephone bills included unauthorized third-party
			 charges.
			(2)This problem, commonly referred to as
			 cramming, first appeared in the 1990s, after wireline telephone
			 companies opened their billing platforms to an array of third-party vendors
			 offering a variety of services.
			(3)Since the 1990s, the Federal Communications
			 Commission, the Federal Trade Commission, and State attorneys general have
			 brought multiple enforcement actions against dozens of individuals and
			 companies for engaging in cramming.
			(4)An investigation by the Committee on
			 Commerce, Science, and Transportation of the Senate confirmed that cramming is
			 a problem of massive proportions and has affected millions of telephone users,
			 costing them billions of dollars in unauthorized third-party charges over the
			 past decade.
			(5)The Committee showed that third-party
			 billing through wireline telephone numbers has largely failed to become a
			 reliable method of payment that consumers and businesses can use to conduct
			 legitimate commerce.
			(6)Telephone companies regularly placed
			 third-party charges on their customers’ telephone bills without their
			 customers’ authorization.
			(7)Many companies engaged in third-party
			 billing were illegitimate and created solely to exploit the weaknesses in the
			 third-party billing platforms established by telephone companies.
			(8)In the last decade, millions of business
			 and residential consumers have transitioned from wireline telephone service to
			 interconnected VoIP service.
			(9)Users of
			 interconnected VoIP service often use the service as the primary telephone line
			 for their residences and businesses.
			(10)Users of
			 interconnected VoIP service that have telephone numbers through the service
			 should be protected from the same vulnerabilities that affected third-party
			 billing through wireline telephone numbers.
			(11)In increasing numbers, wireless users are
			 making the same complaints that wireline telephone users have been making since
			 the 1990s.
			(12)Wireless users are reporting unauthorized
			 third-party charges on their wireless bills for services they did not enroll
			 in.
			3.Unauthorized
			 third-party charges
			(a)In
			 generalSection 258 of the
			 Communications Act of 1934 (47 U.S.C. 258) is amended—
				(1)by amending the heading to read as follows:
			 Sec. 258. Preventing illegal
			 changes in subscriber carrier sections and unauthorized third-party
			 charges.; and
				(2)by adding at the end the following:
					
						(c)Prohibition
							(1)In
				generalNo local exchange
				carrier or provider of interconnected VoIP service shall place a third-party
				charge that is not directly related to the provision of telephone services on
				the bill of a customer, unless—
								(A)the third-party charge is from a certified
				third-party vendor;
								(B)the third-party charge is for a product or
				service that a local exchange carrier or provider of interconnected VoIP
				service jointly markets or jointly sells with its own service;
								(C)the customer affirmatively consented to the
				placement of the third-party charge on the bill; and
								(D)the local exchange carrier or provider of
				interconnected VoIP service has a good faith reason to believe that the
				third-party charge is for a product or service requested by the
				customer.
								(2)ForfeitureAny person who commits a violation under
				paragraph (1) shall be subject to a civil forfeiture, which shall be determined
				in accordance with section 503, except that the amount of the penalty shall be
				double the otherwise applicable amount of the penalty under section 503.
							(3)DefinitionsIn this subsection:
								(A)Certified
				third-party vendorThe term
				certified third-party vendor means a person that has a contractual
				right to receive billing and collection services from a local exchange carrier
				or a provider of interconnected VoIP service.
								(B)Third-party
				chargeThe term
				third-party charge means a charge for a product or service not
				provided by a local exchange carrier or a provider of interconnected VoIP
				service that is included on a bill for the services the local exchange carrier
				or provider of interconnected VoIP service offers to its
				customers.
								.
				(b)RulemakingNot later than 90 days after the date of
			 enactment of this Act, the Federal Communications Commission shall prescribe
			 any rules necessary to implement the provisions of this section.
			(c)Effective
			 dateThe Federal
			 Communications Commission shall prescribe that any rule adopted under
			 subsection (b) shall become effective not later than 1 year after the date of
			 enactment of this Act.
			4.Third-party
			 charges on wireless billsThe
			 Federal Communications Commission, in consultation with the Federal Trade
			 Commission, shall promulgate, not later than 180 days after the date of
			 enactment of this Act, rules to protect consumers from unauthorized third-party
			 charges on wireless bills. The Federal Communications Commission, in
			 promulgating the rules, shall—
			(1)ensure that a provider of wireless services
			 gives each customer of wireless services the means to avoid receiving
			 third-party charges on the wireless customer's wireless bill and clearly and
			 conspicuously discloses this option to the wireless customer;
			(2)establish procedures for a provider of
			 wireless services to follow to ensure that third-party charges placed on a
			 wireless customer's wireless bill have been authorized by the wireless
			 customer; and
			(3)establish procedures to enable a wireless
			 customer to seek and receive, directly from the provider of wireless services,
			 reimbursement for any unauthorized third-party charges in a timely
			 manner.
			
